                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION


 DERRICK W. WALKER,

               Plaintiff,                                CIVIL ACTION NO.: 6:15-cv-57

        v.

 ERIC SMOKES; CARL FOUST; and
 STANLEY WILLIAMS,

               Defendants.


                                          ORDER

       After an independent and de novo review of the entire record, the undersigned concurs with

the Magistrate Judge’s Report and Recommendation, (doc. 84). Plaintiff did not file Objections

to the Report and Recommendation.

       Accordingly, the Court ADOPTS the Magistrate Judge’s Report and Recommendation as

the opinion of the Court. The Court GRANTS Defendants’ Motion for Summary Judgment,

(doc. 77), DISMISSES Plaintiff’s Complaint, as amended, DIRECTS the Clerk of Court to enter

the appropriate judgment of dismissal and CLOSE this case, and DENIES Plaintiff leave to appeal

in forma pauperis.

       SO ORDERED, this 16th day of September, 2019.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
